1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ROYCE SANDS,

 8          Plaintiff-Appellant,

 9 v.                                                                    No. 29,837

10   DR. JENNIFER GREEN,
11   VETERINARY MEDICAL SERVICES,
12   DR. WOODSON TUCKER, and
13   ALAMOGORDO ANIMAL
14   HOSPITAL, INC.,

15          Defendants-Appellees.

16 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
17 James Waylon Counts, District Judge

18 Royce Sands
19 Sacramento, NM

20 Pro Se Appellant

21 Yenson, Lynn, Allen & Wosick PC
22 Joseph B. Wosick
23 Albuquerque, NM

24 for Appellees
1                          MEMORANDUM OPINION

2 Bustamante, Judge.

3       Summary dismissal was proposed for the reasons stated in the calendar notice.

4 No memorandum opposing summary dismissal has been filed, and the time for doing

5 so has expired.

6       Dismissed.

7       IT IS SO ORDERED.

8
9                                       MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:


11
12 JAMES J. WECHSLER, Judge


13
14 ROBERT E. ROBLES, Judge




                                          2